 Case 2:20-cv-12972-GCS-EAS ECF No. 9, PageID.19 Filed 01/07/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


RICHARD SCHALL, #240234,

                  Plaintiff,

                                             CASE NO. 2:20-CV-12972
      v.                                     HON. GEORGE CARAM STEEH

SERGEANT DAWSON, et al.,

                  Defendants.
                                   /

    OPINION AND ORDER DISMISSING IN PART THE COMPLAINT
   AND DIRECTING SERVICE UPON THE REMAINING DEFENDANTS

                               I. INTRODUCTION

      This is a pro se civil rights case brought pursuant to 42 U.S.C.

§ 1983. Michigan prisoner Richard Schall (“plaintiff”), currently confined at

the Chippewa Correctional Facility in Kincheloe, Michigan, asserts that he

was assaulted by a fellow inmate and denied access to medical care while

confined at the Tuscola County Jail in Caro, Michigan in 2019. The plaintiff

names Sergeant Dawson, Doctor Natole, Deputies Neuville, Brandon

Smithhart, Brittany Glumm, and Ted Hull, and fellow inmate Christopher

Senior as the defendants in this action and sues them in their official and


                                       -1-
 Case 2:20-cv-12972-GCS-EAS ECF No. 9, PageID.20 Filed 01/07/21 Page 2 of 8




individual capacities. The plaintiff seeks injunctive relief and monetary

damages. The Court has granted the plaintiff leave to proceed without

prepayment of the filing fee. See 28 U.S.C. § 1915(a)(1).

                          II. LEGAL STANDARDS

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is

required to sua sponte dismiss an in forma pauperis complaint before

service on a defendant if it determines that the action is frivolous or

malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief against a defendant who is immune from such relief. See

42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The Court is similarly

required to dismiss a complaint seeking redress against government

entities, officers, and employees which it finds to be frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A. A complaint is frivolous if it lacks an arguable basis in law or in

fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989).

      A pro se civil rights complaint is to be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil


                                      -2-
 Case 2:20-cv-12972-GCS-EAS ECF No. 9, PageID.21 Filed 01/07/21 Page 3 of 8




Procedure 8(a) requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as well

as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the claim is

and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted). While this notice pleading standard

does not require “detailed” factual allegations, it does require more than the

bare assertion of legal principles or conclusions. Twombly, 550 U.S. at

555. Federal Rule of Civil Procedure 8 “demands more than an

unadorned, the defendant-unlawfully-harmed me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action

will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must

allege that: (1) he or she was deprived of a right, privilege, or immunity

secured by the federal Constitution or laws of the United States; and (2) the

deprivation was caused by a person acting under color of state law. Flagg


                                       -3-
 Case 2:20-cv-12972-GCS-EAS ECF No. 9, PageID.22 Filed 01/07/21 Page 4 of 8




Bros. v. Brooks, 436 U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d

356, 364 (6th Cir. 2009). Additionally, a plaintiff must allege facts to show

that the deprivation of rights was intentional. Davidson v. Cannon, 474

U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S. 327, 333-36 (1986).

                               III. DISCUSSION

                   A. Claims against Christopher Senior

      As an initial matter, the Court finds that the plaintiff’s claims against

defendant Christopher Senior, a fellow inmate at the jail, must be

dismissed because he is a private individual, not a state actor subject to

suit under 42 U.S.C. § 1983. See American Mfrs. Mut. Ins. Co. v. Sullivan,

526 U.S. 40, 50 (1999) (stating that “the under-color-of-state-law element

of § 1983 excludes from its reach merely private conduct, no matter how

discriminatory or wrongful”); Rudd v. City of North Shores, Mich., _ F.3d _,

2020 WL 5905062, *5 (6th Cir. Oct. 6, 2020) (citing American); Tahfs v.

Proctor, 316 F.3d 584, 591 (6th Cir. 2003) (a plaintiff may not generally

proceed under § 1983 against a private party).

      A private individual is not liable for alleged civil rights violations under

§ 1983 unless his or her conduct is “fairly attributable” to the State, such as

where the State provides “significant encouragement” for the disputed


                                       -4-
 Case 2:20-cv-12972-GCS-EAS ECF No. 9, PageID.23 Filed 01/07/21 Page 5 of 8




conduct or the actor is a “willful participant in joint activity with the State or

its agents.” Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass’n,

531 U.S. 288, 296 (2001) (quoting Lugar v. Edmondson Oil Co., 457 U.S.

922, 941 (1982)). Absent such a showing, inmates do not act “under color

of any state statute, ordinance, regulation, custom, or usage” as required to

be liable under § 1983. Nobles v. Brown, 985 F.2d 235, 238 (6th Cir.

1992). In this case, the plaintiff does not allege that defendant Senior

acted at the behest of, or in concert with, any state officials. Defendant

Senior, a private individual, is thus not subject to suit under § 1983 and

any claims against him must dismissed.

           B. Claims against Sergeant Dawson and Dr. Natole

      Secondly, the Court finds that the plaintiff fails to state claims against

defendants Sergeant Dawson and Dr. Natole in his complaint. It is

well-settled that a civil rights plaintiff must allege the personal involvement

of a defendant to state a claim under § 1983 and that liability cannot be

based upon a theory of respondeat superior or vicarious liability. Monell v.

Department of Social Svs., 436 U.S. 658, 691-92 (1978); Turner v. City of

Taylor, 412 F.3d 629, 643) (6th Cir. 2005) (plaintiff must allege facts

showing that defendant participated, condoned, encouraged, or knowingly


                                        -5-
 Case 2:20-cv-12972-GCS-EAS ECF No. 9, PageID.24 Filed 01/07/21 Page 6 of 8




acquiesced in alleged misconduct to establish liability). In this case, the

plaintiff lists Dawson and Natole as defendants, but does not make any

specific allegations against them. His only reference to defendant Dawson

is that he is a sergeant of the Tuscola County Jail and is “legally

responsible for the safety movement of prisoners.” ECF No. 1, PageID.1.

His only references to Dr. Natole are that he is an “on-call doctor” who is

“legally responsible for the providing health care services to all prisoners”

at the jail, id., and that “a document was fabricated claiming [plaintiff] saw

Dr. Natole which never occurred.” Id. at PageID.2. The plaintiff does not

explain what, if anything, these defendants did or did not personally do or

otherwise allege facts to show that they engaged in unconstitutional

conduct. Conclusory allegations are insufficient to state a civil rights claim

under § 1983. Crawford-El v. Britton, 523 U.S. 574, 588 (1998); Lanier v.

Bryant, 332 F.3d 999, 1007 (6th Cir. 2003); see also Iqbal, 556 U.S. at 678;

Twombly, 550 U.S. at 555-57. The plaintiff thus fails to state claims against

defendants Dawson and Natole in his complaint.

    C. Claims against Deputies Neuville, Smithhart, Glumm, & Hull

      Lastly, the Court finds that the complaint is not subject to summary

dismissal as to the claims against Deputies Neuville, Smithhart, Glumm,


                                       -6-
 Case 2:20-cv-12972-GCS-EAS ECF No. 9, PageID.25 Filed 01/07/21 Page 7 of 8




and Hull. In his complaint, the plaintiff alleges that he was assaulted by

fellow inmate Christopher Senior on February 11, 2019, suffered a broken

jaw, and requested medical attention, “but was denied by every one of the

deputies herein mentioned in [the] complaint.” ECF No. 1, PageID.2. He

further alleges that he asked for a grievance form numerous times, “but

was denied by every one of the deputies herein mentioned in [the]

complaint” and that he attempted to file a grievance on February 11, 12,

13, 2019, but “was denied access to grievance forms.” Id. Such

allegations are sufficient to state plausible claims against the defendant

deputies under the Eighth and First Amendments. Consequently, the

claims against defendants Deputies Neuville, Smithhart, Glumm, and Hull

survive the Court’s preliminary screening process and are not subject to

dismissal at this time.

                             IV. CONCLUSION

      For the reasons stated, the Court concludes that the plaintiff fails to

state a claim upon which relief may be granted under 42 U.S.C. § 1983

against defendants Senior, Dawson, and Natole. Accordingly, the Court

DISMISSES those defendants and the claims against them.

      The Court further concludes that the plaintiff states potential claims


                                      -7-
 Case 2:20-cv-12972-GCS-EAS ECF No. 9, PageID.26 Filed 01/07/21 Page 8 of 8




for relief against the remaining defendants such that those claims and

defendants are not subject to summary dismissal. Accordingly, the Court

DIRECTS that a copy of the complaint and a copy of this order be served

upon defendants Neuville, Smithhart, Glumm, and Hull by the United

States Marshal without prepayment of costs.

     Lastly, the Court concludes that an appeal from this decision cannot

be taken in good faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United

States, 369 U.S. 438, 445 (1962).

     IT IS SO ORDERED.

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE
Dated: January 7, 2021


                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                January 7, 2021, by electronic and/or ordinary mail and also on
                   Richard Schall #249234, Chippewa Correctional Facility.
                             4269 W. M-80, Kincheloe, MI 49784.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                            -8-
